Citation Nr: 1403657	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-17 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to May 1972.  This matter comes to Board of Veterans' Appeals (Board) from a September 2010 rating decision issued by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for posttraumatic stress disorder, rated at 50 percent, effective November 30, 2009.  The case is currently under the jurisdiction of the RO in Boise, Idaho.

The issues of service connection for a heart disability, including "A-fib" and hypertension, as well as a detached retina, all claimed as secondary to the Veteran's service-connected PTSD have been raised by the record (see the substantive appeal received in June 2012), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

It is reasonably shown that throughout the appeal period, the Veteran's PTSD has been manifested by total occupational and social impairment with intermittent inability to perform activities of daily living.


CONCLUSION OF LAW

A 100 schedular rating is warranted for the Veteran's PTSD from November 30, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision as it relates to the grant of a rating in excess of 50 percent for PTSD, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

PTSD is rated under Code 9411.  A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms, but it must also make findings as to "how those symptoms impact[ ]" the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because "use of the term 'such as' [in the rating criteria] demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list," "any suggestion that the Board was required, in complying with the regulation, to find the presence of all, most, or even some, of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267  (1996).  

On August 2010 VA psychiatric examination, the examiner reviewed the record as well as performed an evaluation of the Veteran.  The examiner diagnosed PTSD as chronic and severe and assigned a GAF score of 42 which indicates "serious symptoms" or "serious impairment in social, occupation, or school functioning."  The examiner noted the Veteran's current symptoms of nightmares, flashbacks, intrusive thoughts, irritability, insomnia, exaggerated startle response, difficulty concentrating, isolated, withdrawn, and hypervigilance.  The examiner noted that the Veteran's PTSD symptoms led him to being isolated and withdrawn in life and unable to establish and maintain effective social relationships.  The examiner stated that the Veteran is intermittently unable to perform activities of daily living.  The examiner concluded that the "best description of the claimant's current psychiatric impairment is psychiatric symptoms cause total occupation and social impairment." 

A September 2013 private psychiatric evaluation was performed by Dr. Barbara Center after reviewing the record and interviewing the Veteran.  Dr. Center noted the Veteran's reports of his inability to maintain employment, develop and maintain relationships, suicidal ideation as well as feelings of intense fear, helplessness, and anger.  Dr. Center affirmed the diagnosis of posttraumatic stress disorder, chronic, severe with symptoms of isolation, anger outbursts, intermittent inability to perform activities of daily living and poor concentration and stated that these symptom "have prevented him from working since August 2004."  Dr. Center assigned a GAF score of 30 which indicates "major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood." 

Given the two medical opinions of record establishing that the Veteran is totally socially and occupationally disabled due to his PTSD symptoms, a rating of 100 percent is warranted. 

Based on the evidence delineated above, and affording the Veteran all reasonable doubt, an initial 100 percent evaluation is warranted.  While some of the symptoms experienced by the Veteran (including isolation, anger outbursts, and poor concentration, relationship difficulties) approximate those listed in the 100 percent criteria, the Board finds that, overall, his symptoms are of similar duration, frequency, and severity as those described for the 100 percent rating, for the entire appeal period.  It is clear that, overall, the objective findings paint a disability picture more consistent with PTSD productive of total social and occupational impairment.  38 C.F.R. § 4.119; see Fenderson v. West, 12 Vet. App 119 (1999).  His claim is granted in full.

As the Veteran's service-connected PTSD warrants a 100 percent rating throughout the period under consideration, the matter of an extraschedular rating and/or TDIU is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Entitlement to an initial 100 percent evaluation for the service-connected PTSD is granted subject to the controlling regulations governing monetary awards.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


